EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the attorney for applicant, Leonard Taylor (RN 50,376), on July 27, 2021 to incorporate allowable subject matter and correct a minor informality to put the application in condition for allowance.

The application has been amended as follows: 

1. (Currently Amended) A memory system comprising:
a first memory comprising at least one first code region;
a second memory comprising at least one second code region, and
a controller configured to perform a first operation by executing a first code loaded to the first code region, and perform a second operation by executing a second code loaded to the second code region,
wherein the controller performs a swap operation on the first code loaded to the first code region and the second code loaded to the second code region, based on a swap condition such that the second code is loaded to the first code region and the first code is loaded to the second code region, and such that a code with a higher call frequency of the first and second codes is stored in the faster one of the first and second memories.

2. (Canceled)

3. (Previously Presented) The memory system of claim 1, further comprising a nonvolatile memory device configured to store the first and second codes,
wherein the controller loads the first and second codes stored in the nonvolatile memory device to the first and second code regions, respectively.

4. (Canceled) 

5. (Currently Amended) The memory system of claim 1, wherein the controller performs the swap operation based on the swap condition, when the first and second codes oppose each other.

6-19. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art, individually or in combination, does not teach the controller performing a swap operation on the first code loaded to the first code region and the second code loaded to the second code region, based on a swap condition such that the second code is loaded to the first code region and the first code is loaded to the second code region, and such that a code with a higher call frequency of the first and second codes is stored in the faster one of the first and second memories.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: July 27, 2021